DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendment to Fig. 1 are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claims 1 and 14 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
	
Claims 1-18 are pending, with Claim 19 cancelled. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 15, in view of Hourmand et al., (US 2014/0343508), stating that the prior art allegedly doesn’t teach “a cam member [which] limits forward velocity of the plunger during a portion of the delivery movement”. The examiner has fully considered applicant’s argument, and respectfully disagrees.
Regarding applicant’s arguments, the examiner draws attention to applicant’s amended Claim 1 lines 14-15, which states that the cam member limits forward velocity of the plunger during ‘at least a portion of’ the delivery movement, not the entirety of the delivery movement. The cam member of Hourmand does control forward velocity at the tail end of the delivery process, and can even have an embodiment which controls movement during the process, when the needle guard is then deployed to prevent accidental needle pricks (Hourmand [0045], during the injection, thus causing movement of the pin (8.2) in the guide track (14) during the injection process, and in the very least, during the tail end of the injection process). However, if applicant is not satisfied, additional prior art is included below, reading on the changed scope of the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Edhouse et al., (US 2013/0046238).
Regarding Claim 1, Edhouse teaches an injection device (as seen in Fig. 3) for delivering a dose of medicament from a syringe (Fig. 3, (21)), the injection device comprising: 
a housing (Fig. 3, (1)); 
a plunger (Fig. 3, (26)) moveably mounted within the housing (1); 
an actuation mechanism (Fig. 3, (27)) arranged to provide a forward biasing force to urge the plunger (26) forward in use in a delivery movement that expresses a dose of a medicament ([0042 and 0048] wherein the actuator is compressed and provides force to the plunger to deliver an injection); 

a plunger velocity regulator comprising: a cam surface ([0055] and Fig. 3, (24), wherein guides (24) are part of the inner housing (16), thus are associated with the housing) associated with the housing, and a cam member (Fig. 3, (29) and [0055], wherein slide pins (29) slide in the ramp (24a) of (24) under the action of the spring (27)) associated with the plunger ([0047] wherein slide pins (29) engage stem (26b) of the plunger (26) in the inclined guides (24) as they slide therealong) and arranged to engage the cam surface ([0047] wherein the pins (29) with (26b) engage and slide within/along (24) under the force of (27), thus move during the delivery movement) during at least a portion of the delivery movement of the plunger (26) such that axial movement of the plunger relative to the housing causes relative rotational movement of the cam member which limits a forward velocity of the plunger during the at least a portion of the delivery movement ([0047-0048] and seen in Figs 3, wherein relative rotational movement of the cam members (pins 29 and 26b) occurs as they follow the cam surface’s spiral while the plunger axially moves from a proximal to a distal position within the injection device, thus controlling the forward velocity of the plunger); and 
wherein the plunger (26) is axially connected to the cam member (29) by a releasable coupling ([0047] wherein (29) and (26b) are coaxial and slidingly engage for each injection; as 
the plunger velocity regulator further comprises a coupling member which blocks release of the releasable coupling when the plunger is in a rearward position ([0061] wherein the trigger mechanism (30, 31) includes legs (37) which releasably couple to the cam members (29) and displace them, allowing subsequent releasable coupling of (29) with (26b) of the plunger (26), and the plunger moving out of the rearward position via a forward movement powered by actuation mechanism spring (27). Therefore it would be obvious that the plunger (26) and actuation mechanism (27) are otherwise blocked in a rearward position as seen in Fig. 3) and wherein forward movement as part of the delivery movement of the plunger moves the releasable coupling out of engagement with the coupling member such that the plunger may disengage the cam member after the at least a portion of the delivery movement of the plunger ([0061] wherein the releasably coupling of (37) and (29) are moved out of engagement when forward delivery movement is triggered and (29) moves laterally to be in alignment with the cam surface (24)’s inclined guides. The plunger (26)’s portion (26b) is also disengaged from the cam members (29), when the cam members (pins) (29) move back up to a ‘ready to trigger’ position along (24c) before again being released down (24a, 24b) to deliver a second injection dose ([0059-0061]), therefore it would be obvious that (29) and (26)’s (26b) are also disengaged 

Regarding Claim 2, Edhouse teaches the injection device of claim 1, wherein the actuation mechanism (Fig. 3, (27)) further includes: 
a first phase of operation in which the actuation mechanism (27) displaces a syringe (Fig. 3, (21)) relative to the housing (Fig. 3, (1)) to automate an insertion of a needle (Fig. 3, (22)) into skin ([0056-0057] wherein the first phase, the needle (22) automatically enters the injection site when the injection is triggered and the syringe moves forward); 
a second phase of operation in which the plunger is displaced relative to the syringe to cause delivery of the medicament ([0056-0057] wherein the first phase is the needle (22) automatically entering the injection site as the syringe moves forward, the second phase begins with the plunger continuing to depress forward to deliver medicament being expelled from the syringe); and 
wherein the coupling member ([0061] legs (37) of the trigger mechanism (30, 31), wherein (37) releasably couple to the cam members (29) and displace them) blocks release of the releasable coupling during the first phase of operation ([0056] wherein for the first phase of operation to end, a hydrostatic force greater than the sum of the frictional forces is required; therefore it would be obvious that the coupling member friction force blocks release of the releasable coupling until its overcome with a greater force).

Claim 10, Edhouse teaches the injection device of claim 1, wherein the coupling member (Fig. 7, (37)) extends forwardly from a rearward surface associated with the trigger mechanism (Fig. 7, wherein trigger mechanism (30) has coupling member (37) extending from a rearward surface of (30)).

Regarding Claim 13, Edhouse teaches the injection device of claim 1, wherein the cam member (Fig. 3, (29)) is further configured as an intermediate drive member of the actuation mechanism, the actuation mechanism comprising a first drive spring disposed between the cam member and the housing, OR a featured fixed relative to the housing (Fig. 3, wherein the first drive spring (31) is fixed relative to the housing), to urge a collar (Figs 6 and 9, the collar seen at (23c)) forward during actuation movement, and a second spring (Figs 3 and 6, (27)) disposed between the cam member (29) and the plunger (26) to urge the plunger (26) forward during activation movement ([0056] wherein the second spring (27) urges the plunger forward during activation movement).

Regarding Claim 15, Edhouse teaches the injection device of claim 1, wherein the cam surface (Fig. 10a, (24)) comprises an internal thread (seen in Fig. 10a wherein (24a, 24b, 24c and 24e) all define an internal thread on the inner housing (16)) defined on an inner surface of the injection device.

Regarding Claim 16, Edhouse teaches an injection device (as seen in Fig. 3) for delivering a dose of medicament from a syringe (Fig. 3, (21)), the injection device comprising: 

a plunger (Fig. 3, (26)) moveably mounted within the housing (1);
an actuation mechanism (Fig. 3, (27)) arranged to provide a forward biasing force to urge the plunger (26) forward in use to express a dose of a medicament ([0042 and 0048] wherein the actuator is compressed and provides force to the plunger to deliver an injection), the actuation mechanism comprising: 
an intermediate drive member (Fig. 3, (29)), a first drive spring disposed between the intermediate drive member and the housing, OR a feature fixed relative to the housing (Fig. 3, wherein the first drive spring (31) is fixed relative to the housing), to urge the intermediate drive member forward during actuation movement, and a second spring (Figs 3 and 6, (27)) disposed between the intermediate drive member and the plunger (26) to urge the plunger (26) forward during activation movement ([0056] wherein the second spring (27) urges the plunger forward during activation movement); 
a trigger mechanism (Fig. 3, (30, 31)) arranged to releasably hold the actuation mechanism ([0055-0056] wherein trigger mechanism (30) exerts force on the slide pins (29) which keeps the plunger and syringe proximal, and wherein when the pins (29) are freed, the spring (27) causes forward movement of plunger and syringe; therefore the trigger mechanism (30, 31) releasably holds the plunger (26) against the forward biasing force of (27)) when the injection device is in a pre-use configuration; and 
wherein the trigger mechanism arrangement comprises a latch (26b) which releasably engages the intermediate drive member (29) to hold the intermediate drive member in a rearward, pre-firing, position against the forward biasing force of the actuation mechanism 
wherein the plunger (26) is releasably coupled to the intermediate drive member (29) such that the plunger (26) and the intermediate drive member (29) are axially fixed when the latch (26b) is holding the intermediate drive member (29).

Regarding Claim 17, Edhouse teaches the injection device of claim 16, wherein the plunger (Fig. 3, (26)) is releasably coupled to the intermediate drive member (Fig. 3, (29)) for at least a portion of the of the actuation movement ([0061] wherein the intermediate drive member (29) moves laterally to be in alignment with the cam surface (24)’s inclined guides. The plunger (26)’s portion (26b) is also disengaged from the cam members (29), when the cam members (pins) (29) move back up to a ‘ready to trigger’ position along (24c) before again being released down (24a, 24b) to deliver a second injection dose ([0059-0061]), therefore it would be obvious that (29) and (26)’s (26b) are releasably coupled during at least a portion of the delivery movement of the plunger delivering a first injection dose).

Claim 18, Edhouse teaches the injection device of claim 17, wherein the injection device further comprises a coupling member which blocks release of the releasable coupling when the plunger is in a rearward position ([0061] wherein the trigger mechanism (30, 31) includes legs (37) which releasably couple to the cam members (29) and displace them, allowing subsequent releasable coupling of (29) with (26b) of the plunger (26), and the plunger moving out of the rearward position via a forward movement powered by actuation mechanism spring (27). Therefore it would be obvious that the plunger (26) and actuation mechanism (27) are otherwise blocked in a rearward position as seen in Fig. 3) and 
wherein forward movement of the plunger moves the releasable coupling out of engagement with the coupling member such that the plunger may disengage a cam member after an initial movement of the plunger ([0061] wherein the releasably coupling of (37) and (29) are moved out of engagement when forward delivery movement is triggered and (29) moves laterally to be in alignment with the cam surface (24)’s inclined guides. The plunger (26)’s portion (26b) is also disengaged from the cam members (29), when the cam members (pins) (29) move back up to a ‘ready to trigger’ position along (24c) before again being released down (24a, 24b) to deliver a second injection dose ([0059-0061]), therefore it would be obvious that (29) and (26)’s (26b) are also disengaged after at least a portion of the delivery movement of the plunger delivering a first injection dose).

Allowable Subject Matter
Claims 3-9, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Edhouse teaches the injection device of claim 1, wherein the releasable coupling comprises interconnecting engagement features on the plunger and the cam member ([0061] wherein the releasably coupling (37) and cam member (29) are moved out of engagement when forward delivery movement is triggered and (29) moves laterally to be in alignment with the cam surface (24)’s inclined guides. The plunger (26)’s portion (26b) is also disengaged from the cam members (29), when the cam members (pins) (29) move back up to a ‘ready to trigger’ position along (24c) before again being released down (24a, 24b) to deliver a second injection dose ([0059-0061]), therefore it would be obvious that (29) and (26)’s (26b) are also disengaged after at least a portion of the delivery movement of the plunger delivering a first injection dose).
However, Edhouse doesn’t explicitly teach a resilient portion of the cam member is deflectable to disengage the interconnecting engagement features, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 4-8 depend upon Claim 3, therefore are potentially allowable.

Regarding Claim 9, Edhouse teaches the injection device of claim 1, but doesn’t explicitly teach wherein the coupling member comprises an annular collar, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
	Claims 11-12 depends on Claim 9, therefore are potentially allowable.

Regarding Claim 14, Edhouse teaches the injection device of claim 13, but doesn’t explicitly teach wherein the first spring is released upon release of the plunger by the trigger mechanism and wherein the second spring is released when the plunger is axially disconnected from the cam member by the releasable coupling, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783